NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0068n.06

                                            No. 10-2461

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

HILLSIDE PRODUCTIONS,                                  )                              FILED
INCORPORATED; GARY RONCELLI;                           )                         Jan 19, 2012
JOSEPH VICARI,                                         )
                                                       )                  LEONARD GREEN, Clerk
        Plaintiffs-Appellants,                         )
                                                       )
v.                                                     )       ON APPEAL FROM THE
                                                       )       UNITED STATES DISTRICT
COUNTY OF MACOMB,                                      )       COURT FOR THE EASTERN
                                                       )       DISTRICT OF MICHIGAN
        Defendant-Appellee,                            )
                                                       )
and                                                    )
                                                       )
MACOMB COUNTY PARKS AND                                )
RECREATION COMMISSION,                                 )
                                                       )
        Defendant.                                     )




        BEFORE: COOK, WHITE, and DONALD, Circuit Judges.


        PER CURIAM. Plaintiffs appeal two district court orders overruling as untimely their

objections to clerk orders taxing costs. After defendant prevailed at trial, it filed a motion for costs

of $48,530.76. On July 1, 2008, the district court clerk taxed costs of $12,943. The order, which

was e-mailed to counsel, stated that plaintiffs had five days to file objections. Plaintiffs filed a

motion to review the order on July 10, 2008, objecting to $2,265.60 of the costs. Due to a clerical

error, the motion was not resolved until June 2010. The district court overruled the motion as

untimely, noting that it should have been filed by July 9, 2008. Plaintiffs moved for reconsideration,
No. 10-2461
Hillside Prods. Inc., et al. v. County of Macomb

arguing that the district court should have added three days to the relevant period, pursuant to Federal

Rule of Civil Procedure 6(d). The district court denied the motion for reconsideration, concluding

that Rule 6(d) did not apply because plaintiffs were not required to file the motion “within a

specified time after service.”

        After the underlying judgment was affirmed on appeal, defendant filed a motion for

additional costs of $19,254.55. On August 18, 2010, the district court clerk entered an order taxing

costs of $11,325.95. The order, which was e-mailed to counsel, gave plaintiffs seven days to file

objections. Plaintiffs moved for review of the costs on August 31, 2010. The district court found

these objections also untimely, and it denied the motion.

        Plaintiffs appeal from both orders overruling as untimely their objections to the bills of costs.

While they do not contest the district court’s application of the limitations period, they reassert their

argument that Rule 6(d) rendered their objections to the original bill of costs timely, and challenge

both bills of costs on the merits.

        An order awarding costs is reviewed for an abuse of discretion. See Singleton v. Smith, 241
F.3d 534, 538 (6th Cir. 2001). While a court may exercise its discretion to review untimely

objections, see Soberay Mach. & Equip. Co. v. MRF Ltd., 181 F.3d 759, 770 (6th Cir. 1999), we

have affirmed the denial of untimely motions for review of costs, Sutter v. Gen. Motors Corp., 100

F. App’x 472, 475 (6th Cir. 2004). In this case, the district court did not abuse its discretion in

concluding that the original motion for review of costs was untimely. It properly noted that the Rule

relied on by plaintiffs applies only when a period of time runs from the date of service. Federal Rule

of Civil Procedure 54(d) does not compute the period for filing a motion to review an order taxing

costs from the date of service. See Fed. R. Civ. P. 54(d)(1) (setting time period for motions to

                                                   -2-
No. 10-2461
Hillside Prods. Inc., et al. v. County of Macomb

“review the clerk’s action”) (emphasis added). Therefore, Rule 6(d) does not apply. See Lorenz v.

Valley Forge Ins. Co., 23 F.3d 1259, 1261 (7th Cir. 1994); cf. FHC Equities, L.L.C. v. MBL Life

Assurance Corp., 188 F.3d 678, 682 (6th Cir. 1999) (holding that the three-day extension does not

apply where deadline runs from entry of judgment, not service). Further, Plaintiffs did not request

an extension of time under Rule 6(b), and they have provided no excuse for their delay.

       The district court also did not abuse its discretion in concluding that plaintiffs’ motion for

review of the order taxing costs for the appeal was untimely. Indeed, plaintiffs make no argument

in their brief on appeal as to why this motion should have been deemed timely. In light of our

disposition of the timeliness issue, we need not reach the merits of plaintiffs’ objections.

       Accordingly, the district court’s orders are affirmed.




                                                 -3-